Hruz, J.
¶ 60. (concurring). The majority of the court and I agree on many matters in this case. I agree with the majority's conclusion that Anderson's right to counsel was not violated during the plea hearing. See Majority, ¶¶ 16-28.1 also agree Anderson had a statutory right to be physically present at his plea hearing, see Majority, ¶ 29 (citing Wis. Stat. § 971.04 (2015-16)), and that State v. Soto, 2012 WI 93, 343 Wis. 2d 43, 817 N.W.2d 848, establishes a defendant may affirmatively waive this right, see Majority, ¶ 30 (citing Soto, 343 Wis. 2d 43, ¶ 35); see also Soto, 343 Wis. 2d 43, ¶¶ 40, 44.
¶ 61. I also agree with the majority that the facts of this case are so materially different than those in Soto that the waiver colloquy standards set forth in that decision do not control our disposition here. See Majority, ¶¶ 37-38. The majority ably explains why only an unambiguous waiver colloquy suffices in instances where the defendant appears by telephone and is not physically present with his or her attorney, nor in any courtroom—indeed, Anderson was in prison while appearing by telephone. See Majority, ¶¶ 37-41. Under the circumstances of this case, I ultimately endorse the majority's conclusion that Anderson is entitled to a new evidentiary hearing at which the State bears the burden of showing, by clear and convincing evidence, that his waiver of his right to be present during his plea colloquy was made knowingly, voluntarily and intelligently. See Majority, f f 51-55.
¶¶ 62. I therefore join the majority opinion except as to Part II.C., wherein the majority concludes that the colloquy in this case was insufficient even under the standards set forth in Soto. See Majority, *410¶¶ 44—50.1 I part ways with the majority in its conclusion that the waiver colloquy in this case was "more ambiguous than the colloquy in Soto" or was otherwise deficient under Soto's directives, were they to apply to the circumstances in this case. See Majority, ¶ 45. The colloquy the supreme court found sufficient in Soto, like the colloquy in this case, did not expressly advise the defendant that he had a right to be present in person for the plea hearing. See Soto, 343 Wis. 2d 43, ¶ 47. Rather, the aspects of the colloquy the Soto court deemed important were: (1) the court's acknowledgement of the use of videoconferencing; (2) the defendant's counsel's representation in response to the court's questioning that "everyone" on the other end of the videoconference could see and hear the judge; (3) acknowledgment by both the defendant and his counsel that their appearance by videoconferencing was acceptable; and (4) the court's "catch all" request at the end of the colloquy as to whether there was any matter the defendant did not understand or on which he wished to confer with his attorney. Id.
¶ 63. Soto establishes a low bar indeed, one that the colloquy in this case satisfied. At the outset of the plea hearing, the circuit court acknowledged that Anderson was appearing by telephone and that an appearance by Internet videoconferencing was not feasible that day. The court asked, and Anderson agreed, that it was "okay" to proceed by phone. The prosecutor verified that Anderson was in fact on the phone. Before accepting Anderson's plea, the court asked whether Anderson had any questions. Anderson responded in *411the negative. The court offered to vacate the courtroom if Anderson wished to speak alone with his attorney or discuss anything else. Anderson twice declined this invitation. The totality of the waiver colloquy in this case, including the court's statement at its outset that Anderson "can be present in person for different things," was sufficient to "indicate" and "suggest to the defendant that he ha[d] the option of refusing" to appear by telephone for a plea hearing at which judgment would be pronounced. See Soto, 343 Wis. 2d 43, ¶¶ 46, 49.2
¶ 64. The only arguable deficiency I can identify in this colloquy, at least as compared with the colloquy in Soto, is the circuit court's failure to specifically ask Anderson whether he could hear "everyone" on the other end of the phone (i.e., the judge, the prosecutor, *412and his attorney). See Soto, 343 Wis. 2d 43, ¶ 47; see also Majority, ¶ 48. However, this question itself was of less significance to the Soto court than the fact that the colloquy "demonstrated that the videoconferencing [technology in that case] was functioning properly." Soto, 343 Wis. 2d 43, ¶ 48. The waiver colloquy in this case demonstrated that Anderson could hear the judge and the attorneys on the other end of the phone call, as he responded with appropriate answers, and at appropriate times, to questions posed to him. Moreover, during the actual plea colloquy, Anderson responded reasonably to all questions and answered affirmatively that he could understand what the circuit court was saying. At one point after the circuit court accepted his plea, Anderson asked the prosecutor to repeat a question he apparently did not hear. His doing so suggested both that the telephone equipment was otherwise functioning properly and that Anderson was able and willing to speak up if he did not hear well something being said.
¶ 65. For the foregoing reasons, I respectfully concur.

 To the extent other parts of the majority opinion also state the colloquy in this case was insufficient under the standards set forth in State v. Soto, 2012 WI 93, 343 Wis. 2d 43, 817 N.W.2d 848, I also do not join those statements.


 Anderson had an additional opportunity to insist on a personal appearance or object to his appearance by telephone. At the conclusion of the plea hearing, the prosecutor asked Anderson whether it was "okay .. . that we do this plea over the telephone?" Anderson again responded in the affirmative.
The majority agrees that repeated questioning of this nature "suggested Anderson had the option of refusing to employ the use of the telephone for the plea hearing." Majority, ¶ 46. However, the majority reasons that this was insufficient to adequately apprise Anderson of his right to be present in person because it was possible Anderson could have reasonably understood the question to be whether he instead preferred to appear by Internet videoconferencing. Id. I disagree. The colloquy in this case is more suggestive of a right to appear in person than that in Soto because the circuit court expressly informed Anderson he had a right to be present in person for "different things" immediately before asking whether it was acceptable to proceed by phone. In Soto, the circuit court had apparently not mentioned the defendant's right to be present at all, including for any "things." See State v. Soto, 2012 WI 93, ¶ 47, 343 Wis. 2d 43, 817 N.W.2d 848.